DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/21 has been entered.
 
Response to Amendment
2.	Applicant’s amendment and accompanying remarks filed 8/31/21 have been fully considered and entered. Claim 1 has been amended as requested.  Claims 2, 11, 16 and 19 are canceled. Claim 20 is withdrawn. Applicant’s amendments are not found sufficient to overcome the obviousness type rejection based on the combination of over Keese et al., US 2010/0159223 in view of Christiansen et al., US 2005/0170720 A1  and Applicant’s arguments are not found persuasive of patentability for reasons set forth below. 
Response to Arguments
3.	Applicants argue that the combination of prior art does not teach the claimed fabric comprising the claimed woven reinforcement fabric with the claimed coating wherein the claimed woven fabric has the claimed window size openings and openness. This argument is not found persuasive. 
The primary reference of Keese et al., was relied upon to teach coating a reinforcing woven fabric with a first coating of comprised of a perfluoropolymer and a second coating comprised of blend of perfluoropolymer and a silicone polymer; wherein the amount of silicone polymer ranges between 2-

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claim(s) 1,3-6, 9-10,12-15 and 17-18 stand rejected under 35 U.S.C. 103 as obvious over Keese et al., US 2010/0159223 in view of Christiansen et al., US 2005/0170720 A1. 
	With respect to claims 1 and 3-4 the published patent application issued to Keese et al., teach a coating a reinforcing fabric with a first coating of comprised of a perfluoropolymer and a second coating comprised of blend of perfluoropolymer and a silicone polymer; wherein the amount of silicone polymer ranges between 2-30 wt.% (abstract). With regard to claim 5, Keese et al., teach adding further layers or films to impart surface functionality (section 0026). With regard to claim 9, Keese et al., teach using perfluoropolymers such as FEP, PFA and PTFE (sections 0013 and 0024). Keese et al., teach using a woven fabric as the reinforcement (section 0018). Keese et al., teach that the fabric reinforcement has a total weight of about 4.0 osy (including coating) and a thickness not greater than 100 mils (section 0027). Keese et al., teach that the coated reinforcement sheet material can be impermeable (section 0037-0038). With regard to the claimed trapizodial tear strength, Keese et al., teach the claimed range (section 0029). With regard to claim 13, Keese et al., teach that the coated reinforcement has a strength retention after fold of at least 40% (section 0035). 

With regard to the claimed strength retention after flex fold values recited in claims 1, 12 and 15, the creep resistance in claim 14, crease fold retention in claim 15 and the coating adhesion in claim 1. Keese et al., fails to explicitly teach these properties. However, it is reasonable to expect that said properties would be exhibited once the coated fabric of Keese et al., is provided. Support for said presumption is found in the use of like materials such as the claimed woven reinforcement fabric and coatings comprising perfluoropolymer and silicone elastomer which would result in the claimed features. 
The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
With regard to the newly added limitation of “wherein the woven fabric has an openness ranging from 1-25%, the Examiner is of the position that since the combination of Keese et al., and Christiansen et al., meet all of the claimed structural and chemical limitations of the claimed fabric the claimed “openness” would be exhibited once the article of modified Keese et al., is available. Applicants have not set forth any distinguishing features which would provide for the claimed “openness”.

6.	Claim(s) 7-8 stand rejected under under 35 U.S.C. 103 as obvious over Keese et al., US 2010/0159223 in view of Christiansen et al., US 2005/0170720 A1 as applied to claim 1 and further in view of Hahn et al., US 2002/0078856.
	 The combination of Keese et al., in view of Christiansen et al., does not teach adding glycerin to the coating composition. The published patent application issued to Hahn et al., teach formulating protective coatings with glycerin as a thickener (section 0016). Hahn et al., teach using .1 to about .5 wt. % (section 0016). Hahn et al., teach that glycerin increases the flow resistance of the coating composition. Therefore, motivated by the desire to increase the flow resistance of the coating composition, it would have been obvious to a person of ordinary sill in the art at the time the invention was made to formulate the coating composition of modified Keese et al., with glycerin as taught by Hahn et al. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789